                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAUNDALE J. JOHNSON,

                Petitioner,
                                                          Civil No. 3:18-cv-02111-JPG
        v.                                                             ---
                                                        Criminal No. 4:17-cr-40031-JPG-1
UNITED STATES OF AMERICA,

                          Respondent.

                                 MEMORANDUM AND ORDER

        The Government has filed a motion asking for an order directing petitioner Shaundale J.

Johnson’s criminal defense attorney to provide a written response to Johnson’s claims. (ECF No.

3.) This Court previously found that the petitioner’s § 2255 motion raised allegations of

ineffective assistance of counsel and ordered the Government to respond. Attorney Melissa A.

Day represented Atkins with respect to the allegations in the §2255 motion.

        In light of the Seventh Circuit’s decision in United States v. Evans, 113 F.3d 1457 (7th

Cir. 1997), an order from the Court specifically finding that petitioner’s allegations have waived

the otherwise applicable attorney/client privilege and authorizing Mr. Howard to respond is

necessary. In Evans, the Seventh Circuit noted that the “most prudent course” for a defense

attorney to take before disclosing confidential communications and other information—even if

they attorney believed that a waiver of the privilege had clearly occurred—is to secure an

administrative or judicial determination that the disclosure would not violate the attorney client

privilege. Id. at 1468.

        The Court accordingly will GRANT the Government’s motion (ECF No. 3) and FIND

that Johnson’s allegations of ineffective assistance of counsel on the part of attorney Melissa Day

operate as a waiver of the attorney/client privilege as to those allegations. IT IS FURTHER

                                                1
ORDERED that attorney Melissa Day should provide a written response that addresses

petitioner’s allegations of ineffective assistance of counsel raised in his § 2255 motion.

IT IS SO ORDERED.

DATE: DECEMBER 11, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
